DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 1-4 8, 9, 13-16, 19, 20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over  Yang et al. (US 2017/0302493 A1, hereinafter “Yang”) in view of Yang et al. (US 2020/0187249 A1, hereinafter “Yang’249”).
	Regarding claims 1, 13 and 23, Yang teaches a method of wireless communication performed by a user equipment (UE) (figs. 1, 2, 4, 7 and 8), the method comprising: receiving, from a base station (BS), an uplink (UL) scheduling grant indicating one or more transmission occasions (¶ [0030], A transmission sequence is defined as a number of subframes including possible partial subframes for DL and/or UL within a MCOT, ¶ [0031], a UE is granted uplink transmission in consecutive subframes) for a first HARQ process of a plurality of HARQ processes (¶ [0031], where each of the uplink subframes is associated with an HARQ process with an HARQ indexes that are not necessarily consecutive. ¶ [0032], ¶ [0033], ¶ [0035]); performing a category 2 (CAT2) listen-before-talk (LBT) based on the one or more transmission occasions being within a channel occupancy time (COT) of the BS (¶ [0030], ¶ [0031], After the first subframe in the transmission sequence, the LBT procedure for another transmission within the same transmission duration should be fast (e.g., Category 2 LBT)); and transmitting one or more UL transmissions comprising a first UL data block of the first HARQ process during the one or more transmission occasions based on the CAT2 LBT (¶ [0031], After the first subframe in the transmission sequence, the LBT procedure for another transmission within the same transmission duration should be fast (e.g., Category 2 LBT), ¶ [0032]).
	Yang does not explicitly teach the first UL data block including a punctured portion; and transmitting a repetition of the first UL data block of the first HARQ process in an immediately following transmission occasion of the one or more transmission occasions associated with the first HARQ process.
	Yang’249 teaches transmitting one or more UL transmissions comprising a first UL data block of the first HARQ process during the one or more transmission occasions based on LBT, the first UL data block including a punctured portion; and transmitting a repetition of the first UL data block of the first HARQ process in another/last transmission occasion of the one or more transmission occasions associated with the first HARQ process (figs. 7, 13A-13D, ¶ [0042] and ¶ [0045] and ¶ [0050]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit a punctured portion of the first UL data block based on the CAT2 LBT and to transmit a repetition of the first UL data block of the first HARQ process in an immediately following transmission occasion of the one or more transmission occasions associated with the first HARQ process if the immediately following transmission occasion is the last transmission occasion in the system of Yang to improve system reliability. 
 	Regarding claims 2, 14 and 24 Yang in view of Yang’249 teaches the method of claim 1, wherein the transmitting the one or more UL transmissions comprises: Yang: ¶ [0031], When a UE is granted uplink transmission in consecutive subframes and when all of them are within the maximum transmission duration, it is enough for the UE to perform fast (e.g., CAT2) LBT on the first UL subframe (Subframe n+m), and forgo LBTs on the rest of them).
 	Regarding claims 3, 15, and 25, Yang in view of Yang’249 teaches the method of claim 1, wherein the UL scheduling grant indicates: an association between the one or more transmission occasions and the plurality of HARQ processes (Yang: ¶ [0031], where each of the uplink subframes is associated with an HARQ process with an HARQ indexes that are not necessarily consecutive. ¶ [0032], ¶ [0033], ¶ [0035]).
 	Regarding claims 4, 16, and 26, Yang in view of Yang’249 teaches the method of claim 3.
Yang does not explicitly teach wherein the UL scheduling grant indicates multiple transmission occasions of the one or more transmission occasions for the first HARQ process of the plurality of HARQ processes, and wherein the transmitting the one or more UL transmission comprises: transmitting at least one UL data block of the first HARQ process in one of the multiple occasions.
Yang’249 teaches wherein the UL scheduling grant indicates multiple transmission occasions of the one or more transmission occasions for the first HARQ Figs. 6, 7, 13A-13D, ¶ [0089]).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to schedule multiple transmission occasions of the one or more transmission occasions for the first HARQ process of the plurality of HARQ processes, and to transmit at least one UL data block of the first HARQ process in one of the multiple occasions in the system of Yang in view of Yang’249 to improve system reliability. 
 	Regarding claims 8 and 19, Yang in view of Yang’249 teaches the method of claim 1, wherein each transmission occasion of the one or more transmission occasions includes a same duration (Yang: ¶ [0031], When a UE is granted uplink transmission in consecutive subframes).
 	Regarding claims 9 and 20, Yang in view of Yang’249 teaches the method of claim 1, wherein the first transmission occasion of the one or more transmission occasions includes a different duration than a second transmission occasion of the one or more transmission occasions (Yang: ¶ [0030], A transmission sequence is defined as a number of subframes including possible partial subframes for DL and/or UL within a MCOT, ¶ [0031]).
7.	Claims 5, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yang’249 as applied to claim 4 above, and further in view of Park et al. (US 2018/0124749 A1, hereinafter “Park”).
 	Regarding claims 5, 17, and 27, Yang in view of Yang’249 teaches the method of claim 4.

	Park teaches wherein the UL scheduling grant indicates: a number of transmission occasions for each hybrid automatic repeat request (HARQ) process of a plurality of HARQ processes and association between the one or more transmission occasions and the plurality of HARQ processes (figs. 17-19, 20, 21, ¶ [0208]-¶ [0210], the eNB allocates an identical HARQ process ID (#3 in the illustrated example) for a plurality of UL subframes. If the UE succeeds even only once in the plurality of allocated UL subframes 1802 (1808), the UE does not perform additional transmission in the plurality of allocated UL subframes 1802. If the UE fails to succeed in all LBT for the plurality of allocated UL subframes 1802 (1810) and the eNB informs the UE of extended UL subframes 1804 in advance, then the UE may reattempt LBT for at least one of the extended UL subframes 1804); wherein the UL scheduling grant indicates multiple transmission occasions of the one or more transmission occasions for a first HARQ process of the plurality of HARQ processes, and wherein the transmitting the one or more UL transmission comprises: transmitting at least one UL data block of the first HARQ process in one of the multiple transmission occasions (figs. 17-19, 20, 21, ¶ [0208]-¶ [0210], ¶ [0214]); wherein each of the multiple transmission occasions are associated with a same HARQ parameter configuration including at least one of a NDI or a RV (Figs. 17-19, 20, 21, ¶ [0140], ¶ [0206], the HARQ-related information may include an RV and an HARQ process ID allocated for each UL subframe. The UE may be allowed to reuse identical resource allocation and HARQ information a specific number of times within a predetermined time or in periodic positions).

with a same HARQ parameter configuration including at least one of a NDI or a RV in the system of Yang to solve problems of delay increase and signaling load increase due to LBT failure in an unlicensed band and to minimize a loss and efficiently use a frequency band for cellular communication in a shared band (¶ [0014] and ¶ [0015] of Park).
8.	Claims 7, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yang’249 as applied to claim 1 above and further in view of Shapin et al. (US 2021/0127407 A1, hereinafter “Shapin”).
	Regarding claims 7, 18 and 28, Yang in view of Yang’249 teaches the method of claim 1, 
Yang in view of Yang’249 does not explicitly teach wherein the transmitting the one or more UL transmission comprises: transmitting the repetition of the first UL data block of the first HARQ process based on a duration of the punctured portion exceeding a threshold.
Shapin teaches transmitting the repetition of the first UL data block based on a duration of the punctured portion exceeding a threshold (¶ [0048], if the fraction of punctured symbols is higher than the threshold for at least one slot transmission code block, it is likely that these code blocks cannot be decoded successfully and must be retransmitted. ¶ [0036]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit the repetition of the first UL data block of the first . 
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yang’249 as applied to claim 1 above, and further in view of Jung et al. (US 2017/0048884 A1, hereinafter “Jung”).
	Regarding claim 10, Yang in view of Yang’249 teaches the method of claim 9, wherein a first transmission occasion of the one or more transmission occasions includes a different duration than a second transmission occasion of the one or more transmission occasions (Yang: ¶ [0030], A transmission sequence is defined as a number of subframes including possible partial subframes for DL and/or UL within a MCOT, ¶ [0031]).
 	Yang does not explicitly teach wherein the first transmission occasion includes a shorter duration than the second transmission occasion, and wherein the second transmission occasion is subsequent to the first transmission occasion.
	Jung teaches wherein the first transmission occasion includes a shorter duration than the second transmission occasion, and wherein the second transmission occasion is subsequent to the first transmission occasion (figs. 9 and 10).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to allocate shorter duration transmission occasion than the second, subsequent, transmission occasion in the system of Yang in view of Yang’249. The motivation for doing this is a design choice.
10.	Claims 11, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yang’249 as applied to claim 1 above, and further in view of  Kaur et al. (US 2015/0131536 A1, hereinafter “Kaur”).
Regarding claims 11, 21 and 29, Yang in view of Yang’249 teaches the method of claim 1, wherein: the transmitting the one or more UL transmissions comprises: transmitting, in an unlicensed frequency band, the one or more UL transmissions.
Yang does not explicitly teach the method further comprises: transmitting, in a licensed frequency band, an indication of a transmission start time of the one or more UL transmissions.
However, it is well known in the art to transmit one or more transmissions in an unlicensed frequency band and transmit indications of the one or more transmissions on a licensed frequency band, as evidenced by Figs. 3-6, ¶ [0140]-¶ [0143] of Kaur.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit in a licensed frequency band, an indication of a transmission start time of the one or more UL transmissions in the system of Yang in view of Yang’249 to mitigate detection problems at the base station (¶ [0140] of Kaur).
11.	Claims 12, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yang’249 as applied to claim 1 above, and further in view of Hu et al. (US 2019/0090235 A1, hereinafter “Hu”).
 	Regarding claims 12, 22 and 30, Yang in view of Yang’249 teaches the method of claim 1.
Yang does not explicitly teach further comprising: performing a category 4 (CAT4) LBT for a transmission occasion outside the COT of the BS; transmitting another uplink transmission based on the CAT4 LBT; and determining to perform the CAT2 LBT for the one or more UL transmissions within the COT of the BS based on the one or more transmission occasions being within the COT of the BS.
¶ [0067] of Hu.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit another uplink transmission based on the CAT4 LBT performed for transmission occasion outside the COT of the BS and determine to perform the CAT2 LBT for the one or more UL transmissions within the COT of the BS based on the one or more transmission occasions being within the COT of the BS in the system of Yang in view of Yang’249 to comply with COT/3GPP requirements.
Response to Arguments
12.	Applicant's arguments filed on December 23, 2021 have been fully considered but they are not persuasive. 
13.	On pages 10-12 of Arguments/Remarks, Applicant argues “…Thus, when evaluating a claim for determining obviousness, all limitations of the claim
must be evaluated. Further, MPEP § 2143.03 states that “[a]ll words in a claim must be
considered in judging the patentability of that claim against the prior art.” Quoting /n re Wilson, 424 F.2d 1382, 1385 (CCPA 1970).
 	As agreed during the Interview, the combination of Yang and Yang ‘249 does not teach all of the features of amended independent claim 1, including “transmitting a repetition of the first UL data block of the first HARQ process in an immediately following transmission occasion of the one or more transmission occasions associated with the first HARQ process.” Further, independent claims 13 and 23 recites analogous features to those discussed above and below with respect to independent claim 1.…”
Examiner respectfully disagrees and submits that prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art” (MPEP 2141).
	Yang’249 teaches a UE receives scheduling grant indicating one or more transmission occasions and transmits a punctured data block in a first transmission occasion based on an outcome of an LBT procedure. And repeating the transmission of the data block in another/last schedule uplink transmission occasion (Figs. 7, 13A-13D, ¶ [0042] and ¶ [0045] and ¶ [0050]). For example, if the UE receives a scheduling grant indicating 5 subframes/transmission occasions. And in a case the UE determines the channel is unavailable for the first three subframes and determines that a punctured data block in the fourth subframe can be transmitted based on the LBT procedure, it is obvious that the UE can/will repeat the transmission of the HARQ data block in the last/immediately following subframe.  Or if the UE receives a scheduling grant indicating, e.g., two subframes, and the UE determines punctured HARQ data block in the first subframe can be transmitted  based on LBT procedure, it is obvious the UE can 
 	Therefore, Yang in view of Yang’249 render obvious the claims as set forth above.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477